[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            Nov. 13, 2009
                             No. 09-10266
                                                          THOMAS K. KAHN
                       ________________________
                                                              CLERK

                   D. C. Docket No. 07-00039-CV-RLV-1

MELISSA TURNER,

                                                    Plaintiff-Appellant-
                                                    Cross-Appellee,

                                  versus

ATLANTIC SOUTHEAST AIRLINES, INC.,

                                                    Defendant-Appellee-
                                                    Cross-Appellant,

CRAIG R. CUMBIE,

                                                    Defendant-Appellee.

                       ________________________

               Appeals from the United States District Court
                  for the Northern District of Georgia
                     _________________________

                          (November 13, 2009)

Before BLACK, WILSON and COX, Circuit Judges.

PER CURIAM:
      Appellant, Melissa Turner, a former flight attendant for Appellee Atlantic

Southeast Airlines, Inc. (ASA), claimed she was raped by ASA pilot Appellee

Craig R. Cumbie, during an overnight layover. Appellant brought multiple state

and federal law claims against ASA and state law claims against Cumbie. The

district court granted summary judgment in favor of ASA on all counts.

Thereafter, the district court declined to exercise jurisdiction over the state law

claims against Cumbie and dismissed them without prejudice. ASA moved for

sanctions against Appellant and her attorney, which the court denied in the same

order granting ASA summary judgment. Turner appealed the summary judgment

in favor of ASA on her Title VII, FMLA interference, intentional infliction of

emotional distress, and negligent infliction of emotional distress claims, as well as

the dismissal of her claims against Cumbie. ASA cross-appealed the denial of its

motion for sanctions against Appellant and her attorney.

      Upon reviewing the record and the parties’ briefs and enjoying the benefit

of oral argument, we conclude the district court did not err.

      AFFIRMED.




                                           2